Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Terri Flynn on 3/11/2022.

The application has been amended as follows: 
Abstract
A method for controlling a lighting system using a lighting control console[[,]] generating digital adjusting commandsmoving an adjustable lighting device towards different positions, an  acoustic parameter characterizing the noise sensitivity being assigned to each programs step.The method includes as a function of a result of a comparison of the acoustic parameters of the program steps 

Allowable Subject Matter
Claim(s) 1-3 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
Independent Claim 1:
“d) determining a travel time that is needed to move the at least one adjustable lighting device to the predefined position identified in method step b); 
e) driving the actuator, to move the at least one adjustable lighting device to the predefined position identified in method step b) as a function of the result of the comparison of the acoustic parameters or the travel time; and 
f) generating a second digital adjusting command switching on the at least one adjustable lighting device to generate a light effect in the predefined position identified in method step b.”, in combination with remaining limitations of claim 1; (claims 2-3 are allowed as depending thereof).


Harris (US 20110080098 A1) – discloses a sound adaptive cooling system for a stage light where the amount of cooling depends on the ambient sound. However, Harris does not discuss the method steps of the claimed invention.
Sugden (US 5406176 A) – discloses a computer controlled stage lighting system; however, Sugden does not disclose method of moving the adjustable lighting devices as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Douglas Owens can be reached on (571)272-1662.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Borna Alaeddini/Primary Examiner, Art Unit 2844